Case: 13-50537      Document: 00512455955         Page: 1    Date Filed: 11/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-50537                          November 29, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WAYNE ALLEN BLEDSOE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:93-CR-111-2


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Wayne Allen Bledsoe, Jr., federal prisoner # 60866-080, has filed a
motion for leave to proceed in forma pauperis (IFP) on appeal from the district
court’s denial of his motion to correct his sentence pursuant to Federal Rule of
Criminal Procedure 52(b).         The district court denied his IFP motion and
certified that the appeal was not taken in good faith. By moving for IFP status,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50537     Document: 00512455955      Page: 2    Date Filed: 11/29/2013


                                  No. 13-50537

Bledsoe is challenging the district court’s certification. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      Although Bledsoe styled his motion as falling under Rule 52(b), it is the
essence of a pro se prisoner’s pleading, rather than the label attached to it, that
controls how that pleading is characterized. United States v. Santora, 711 F.2d
41, 42 n.1 (5th Cir. 1983). As federal courts are courts of limited jurisdiction,
Bledsoe must have statutory authority for the filing of his motion.             See
Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994).
      Bledsoe’s motion was not properly brought pursuant to Rule 52(b)
because that rule does not set forth a procedural mechanism for challenging a
conviction or sentence. See FED. R. CRIM. P. 52(b). Had his motion been
construed as a 28 U.S.C. § 2255 motion, the district court would have lacked
jurisdiction to consider it because he had previously filed a § 2255 motion and
we have not authorized him to file a successive § 2255 motion. See Hooker v.
Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999); 28 U.S.C. § 2244(b)(3)(A). Further,
Bledsoe’s claims were not based on a retroactively applicable Supreme Court
decision which establishes that he may have been convicted of a nonexistent
offense, and his claims were not foreclosed by circuit law at the time of his trial,
direct appeal, or first § 2255 motion. Consequently, his motion could not have
been construed as a 28 U.S.C. § 2241 petition brought via the savings clause of
§ 2255. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Although 18 U.S.C. § 3582(c) allows a district court to modify a sentence
under certain narrow circumstances, none of those circumstances are
applicable to Bledsoe’s motion. See § 3582(c). He was also precluded from
obtaining relief under 18 U.S.C. § 3742, as relief thereunder is reserved only
for direct appeals. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
Finally, Bledsoe’s motion did not qualify as a writ of coram nobis or audita



                                         2
    Case: 13-50537    Document: 00512455955       Page: 3   Date Filed: 11/29/2013


                                 No. 13-50537

querela. See United States v. Miller, 599 F.3d 484, 489 (5th Cir. 2010); Jimenez
v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996).
      Bledsoe’s motion was, in essence, a meaningless, unauthorized motion
which the district court was without jurisdiction to entertain. See Early, 27
F.3d at 142. Because he has failed to show that the instant appeal involves
legal points arguable on their merits, see Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983), Bledsoe’s IFP motion is denied, and his appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                       3